Citation Nr: 1443464	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

The Veteran had active military service from February 1959 to November 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied service connection for bilateral hearing loss.  Jurisdiction was later transferred to the RO in Atlanta, Georgia.

This matter was before the Board in November 2013 where it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand directives, the Veteran was to be scheduled for a VA examination to determine the etiology of his bilateral hearing loss.  Specifically, the examiner was to convert the in-service audiometric readings from American Standards Association (ASA) units to the International Organization Standardization (ISO) units and discuss the significance of any set of readings indicating some clinical level of hearing loss.  

The Veteran was afforded a VA examination in January 2014.  The examiner determined that the audiological results were unreliable, and as such, he was unable to make a diagnosis of hearing loss.  However, the examiner determined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support of his opinion, the examiner noted that the Veteran had hearing within normal limits during service and at the time of separation from active duty.  

The Board finds that the January 2014 VA examination is inadequate.  In this regard, the examiner failed to discuss the significance of the shift in hearing acuity during service after converting the in-service audiometric readings from ASA to ISO, as requested.  Rather, he simply noted that in-service results were "within normal limits."  Again, however, this response does not expressly address whether any in-service shifts in hearing loss were potentially indicative of disability.  In this regard, the Board calls attention to See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), in which it was held that service connection is not precluded where hearing was within normal audiometric testing limits at separation from service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination with an audiologist who has not previously examined him.  The entire claims file (i.e. the paper claims file and any electronic medical records) must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished. 

After reviewing the record and examining the Veteran, including obtaining a history regarding the onset of symptomatology, the examiner should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not (probability of at least 50 percent) etiologically related to his active service.

A complete rationale must be provided for all opinion(s) expressed.  In offering this opinion, the examiner should specifically consider the lay statements of record regarding continuous hearing problems since service.  The examiner must remember to convert the in-service audiometric readings from ASA to ISO units and to discuss the significance of any set of readings indicating some clinical level of hearing loss.  Even if hearing is deemed to be within normal limits throughout active service, the examiner must still address any downward shift in auditory acuity and clearly state whether any such shift is clinically significant. 

2. If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



